Citation Nr: 1507753	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  09-43 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for prostate cancer. 

2.  Entitlement to service connection for erectile dysfunction, to include secondary to prostate cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The Veteran had active duty from January 1957 to January 1959.  The Veteran was a civilian contractor in Vietnam from August 1965 to September 1966.  

This matter initially came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  The Veteran's VA outpatient treatment records are located in Virtual VA.  

This claim was previously before the Board in August 2011.  The Board's denial of service connection was appealed to the Court of Appeals for Veteran's Claims (Court).  In August 2013, the Court issued a Joint Motion for Remand.  Thereafter, the Board remanded the matter for additional development.  The requirements of the remand were essentially fulfilled, and the case has been returned to the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's prostate cancer is not related to his active service.  

2.  The preponderance of the evidence shows that the Veteran's erectile dysfunction is not related to his active service or any service-connected disability.  

CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by service, nor may it be so presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).  

2.  Erectile dysfunction was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in August 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA examinations in December 2008 and June 2014.  There is no additional evidence that need be obtained.  

Merits of the Claim

Generally, to provide service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.   Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran's claim for service connection includes prostate cancer, a result of a malignant tumor, which is a chronic disease, the Board will consider whether 38 C.F.R. § 3.303(b) is for application. 

For Veterans with 90 days or more of active service during a war period or after December 31, 1946, chronic diseases such as prostate cancer are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.  

The Veteran served from January 1957 to January 1959 as an aircraft mechanic, but he did not have any foreign service.  His records do not reflect any participation in any herbicide-related activities while on active service.  There is no note of prostate cancer or erectile dysfunction in the Veteran's service treatment records or within a year of his active duty service.  The Board notes that the Veteran was in the landmass of Vietnam from August 1965 to September 1966, but as a civilian contracting with the Army.  The Veteran is currently diagnosed with prostate cancer in remission and erectile dysfunction.  The Veteran maintains that his disabilities were caused by his handling of chemicals such as aircraft fuels and paint thinners while in service.  For the purposes of this case, given his in-service duties, such exposure to aircraft fuels and other such exposures is conceded.

The Veteran was first diagnosed with a carcinoma of the prostate in May 2000.  The Veteran was afforded a VA examination in December 2008.  There, the examiner noted that the Veteran was initially seen at VA in September 2004 with a diagnosis of prostate cancer with post-surgical erectile dysfunction.  The examiner opined that the Veteran's prostate cancer was as likely as not related to the Veteran's herbicide exposure in Vietnam.  (As noted, he was a civilian contractor at that time and did not have military duty status.  Moreover, this duty has not been established by law as "duty" status for VA benefits.  The Veteran has argued that such recognition should be made, but as of this decision, it has not.)

The Veteran was also afforded a VA examination in June 2014.  There, the examiner noted the Veteran's radical prostatectomy in July 2000 and his erectile dysfunction since then.  The examiner noted that the Veteran's erectile dysfunction was due to this surgery and the prostate cancer.  The examiner opined that it was less likely than not that the Veteran's prostate cancer was related to his active duty service or chemical exposure during that period.  Her rationale was that the medical literature did not support a definitive link between prostate cancer and aviation fuels or other chemicals linked to the aviation industry.  Furthermore, she noted that the single biggest risk factor for prostate cancer is age, and that the Veteran was in his 60s at the time of his diagnosis.  Lastly, she noted the Veteran was potentially exposed to herbicides while contracting as a civilian in Vietnam.  

The Veteran received private and VA outpatient treatment, but no etiological opinions were rendered at this treatment.  

The Veteran has repeatedly submitted statements that his prostate cancer was due to his chemical exposure while on active duty.  To this end, the Veteran has submitted several articles relating aircraft chemical exposure to prostate cancer.  While these report general findings, they are not specific to the Veteran's case, and the medical opinions specific to this case are more probative.  Also, the Veteran does not have the education or training to make a complex medical decision such as relating his disabilities to service.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

The Veteran did not have any foreign service or any service related to the storage or testing of herbicides.  This is verified by his DD-214.  While the Veteran was a civilian contractor in Vietnam who was potentially exposed to herbicides, this did not occur during active duty or in the line of duty and therefore, he cannot be presumptively service-connected under the regulations of 38 C.F.R. §§ 3.307 and 3.309.  

The Board must also consider direct service connection.  Here, the June 2014 examiner opined that the Veteran's erectile dysfunction was due to his prostate cancer, but that the prostate cancer was less likely than not related to service.  The examiner's rationale was that the Veteran may have been exposed to herbicides after his active service, that the Veteran's greatest risk factor for prostate cancer was age, and that the medical literature did not support a link between aircraft fuels or other chemicals and prostate cancer.  The examiner linked the Veteran's erectile dysfunction to his prostatectomy and prostate cancer, which she then opined was less likely than not related to service.  As prostate cancer is not related to service, erectile dysfunction cannot be service-connected secondary to it.  The Board believes that this opinion and its supporting rationale are thorough and adequate to render a decision.  Because there is no competent medical evidence linking the Veteran's service to his disabilities, the Board cannot grant service connection.  

As the preponderance of the evidence is against the claims, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for prostate cancer is denied.  

Entitlement to service connection for erectile dysfunction, to include secondary to prostate cancer is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


